                                                                              JS-6
 1 Eugene Egan (State Bar No. 130108)
       eje@manningllp.com
 2 Anthony Werbin (State Bar No. 285684)
       aww@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 6
     Attorneys for Defendant, TARGET CORPORATION
 7

 8                               UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11 SUZANNA GEVORGYAN,                                   Case No. CV 19-9479-GW-MRWx
12                      Plaintiff,
13             vs.                                      ORDER GRANTING REMAND
                                                        FROM FEDERAL COURT TO
14 TARGET, TARGET CORPORATION                           STATE COURT
     and DOES 1 to 20, inclusive,
15
                        Defendant(s).
16

17

18            The Stipulation of Defendant TARGET CORPORATION and Plaintiff
19 SUZANNA GEVORGYAN for Remand to the Los Angeles County Superior Court

20 has been fully considered by the Court and IT IS HEREBY ORDERED THAT the

21 Stipulation is GRANTED for the reasons set forth therein. This matter is hereby

22 remanded to the Los Angeles County Superior Court pursuant to the terms of the

23 Stipulation as Case No. 19STCV28639.

24

25 Dated: November 26, 2019                      ______________________________
26
                                                 HON. GEORGE H. WU,
                                                 UNITED STATES DISTRICT JUDGE
27

28

     4818-4797-9175.1                               1
                                     [PROPOSED] ORDER GRANTING REMAND
